Exhibit 99.1 CONTACT: Kenneth A. Posner Chief of Investment Analytics Phone: (704) 554-5901 E-mail: Kposner@cbfcorp.com CAPITAL BANK FINANCIAL CORP. REPORTS FIRST-QUARTER NET INCOME OF $0.10 AND CORE NET INCOME OF $0.17 PER DILUTED SHARE Coral Gables, Fla. - (April 19, 2013) - Capital Bank Financial Corp. (Nasdaq: CBF) today reported first quarter 2013 net income of $5.6 million, or $0.10 per diluted share compared with net income of $5.3 million or $0.10 per diluted share, for the fourth quarter of 2012 and net income of $6.2 million, or $0.12 per diluted share, for the first quarter of 2012. Results for the first quarter of 2013 included $2.6 million of contingent value right (“CVR”) expense, $1.6 million of non-cash equity compensation associated with original founder awards, $0.3 million of loss on extinguishment of debt related to $34.5 million in prepayments of trust preferred securities and $0.1 million of merger related costs. Excluding these items, core net income, a non-GAAP measure, for the first quarter of 2013 was $9.4 million or $0.17 per diluted share as compared to core net income of $9.3 million, or $0.17 per diluted share for the fourth quarter of 2012. The reconciliation of non-GAAP measures (including core net income, tangible book value and tangible book value per share), which the Company believes facilitate the assessment of its banking operations and peer comparability, is included in tabular form at the end of this release. Gene Taylor, Chairman and Chief Executive Officer of Capital Bank, commented, “During the first quarter, we saw a continuation of the strong asset generation we experienced in the fourth quarter, along with improvement in our operating, OREO, and deposit expenses. We regard a low-cost, stable deposit base as the foundation for a strong bank. We’ve also had considerable success recruiting highly experienced lenders for our Tennessee commercial team, which we expect will contribute to strong performance in that market throughout the remainder of the year.” Operating and financial highlights for the first quarter include the following: · Originated $251.4 million of new loans for the quarter, demonstrating continued execution of the Company’s organic growth strategies. · Cost of deposits declined 3 basis points during the quarter to 0.46%. · Provision expense of $6.9 million included a $7.8 million charge related to deterioration in a $9.2 million commercial credit. - MORE - · Capital Bank Financial Corp. ended the first quarter with a tier 1 leverage ratio of 13.2% and held $86.9 million in cash and cash equivalents. · Completed the first quarter with tangible book value of $17.89 per share, an increase of $0.15. Chris Marshall, Chief Financial Officer of the Company, commented, “We had continued improvement in revenue, margin and efficiency in the quarter that was right in line with our expectations, but credit costs are still higher than we would hope. We expect to see more of our core performance translate into improved net income during the balance of the year.” Financial Discussion The Company’s banking operations began with the acquisitions of three banks from the FDIC on July 16, 2010 and subsequently included the acquisitions of TIB Financial Corp. on September 30, 2010, Capital Bank Corporation on January 28, 2011, Green Bankshares, Inc. on September 7, 2011 and Southern Community Financial Corporation on October 1, 2012. Accordingly, operating results for the three months ended March 31, 2013 and 2012 are not generally comparable. For the acquisition of Southern Community, estimated fair values of assets acquired and liabilities assumed are based on the information that is available and the Company believes this information provides a reasonable basis for estimating these fair values. If additional information or evidence is obtained during the measurement period, this may result in changes to the estimated fair value amounts. Loan Portfolio Growth and Composition During the first quarter, the loan portfolio decreased by $88.6 million, or 2%, to $4.6 billion from $4.7 billion at December 31, 2012, as originations of $251.4 million were offset by $67.9 million of resolutions of problem loans and strategic paydowns and $272.1 million of principal repayments. The relative composition of the Company’s loan portfolio at the end of the first quarter of 2013 and the fourth and first quarter of 2012 was as follows: March 31, December 31, March 31, Commercial real estate 31
